   Case 2:19-cv-00974-JS-GRB Document 15 Filed 07/06/19 Page 1 of 1 PageID #: 269



                                                     AFFIDAVIT OF SERVICE

                                            UNITED STATES DISTRICT COURT
                                                Eastern District of New York

Index Number: 19-CV-00974                                                                                               Date Filed: - - - -

Plaintiff:
RICARDO SIBRIAN, et al.
vs.
Defendant:
CENTO FINE FOODS INC.

For: SHEEHAN & ASSOCIATES, P.C.

Received by COURT HOUSE: EGAL SERVICES, INC. to be served on CENTO FINE FOODS INC., 100 CENTO BLVD.,
TH.OROFARE, NJ 08086. I, ~<2 D                 ~b 00 A-\- , being duly sworn, depose and say that on the -1..S.__ day of
/V\AJa        ,
             20~    at _lli.s....A_.m., executed service by delivering a true copy of the SUMMONS AND COMPLAINT in
accor nee with state statutes in the manner marked below:

() PUBLIC AGENCY: By serving _ _ _ _ _ __ _ _ _ _ _ __ as _ _ _ _ _ _ _ _ _ _ _ of the within-
named agency.

() SUBSTITUTE SERVICE: By serving _ _ _ _ _ _ _ _ _ _ _ as


M.~pRPO
  ~ -~ .
() OTHER SERVICE: As described in the Comments below by serving _ _ _ _ _ _ _ _ _ _ _ _ _ _ as


( )NON SERVICE: For the reason detailed in the Comments below.

COMMENTS: - - - - - - - - - - -- - - - -- - -- - - - - -- - - - - - - - - - -




Age   SO Sex {§ F         Race   1A ,\e..     Height      6- 0         Weight       ').. )-<)    Hair    'v)k K      Glasses Y   (!}
I certify that I have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this
service was made.




Subscribed and Sworn to before me on the ~ day
of },J\A....J    ~ \,', by the affiant who is
                                                                                        PR:::!t:#a__
                                                                                        Appointed in accordance with State Statutes
pe~ m ~_s2-                                                                             COURT HOUSE LEGAL SERVICES, INC.
                                                                                        11 2 Haddontowne Court
NOTARY PUBLIC         l                                                                 Suite 304
            . - -CHRISTOPHER
                  - - -----'.""."".:':-:----,
                              J MULLEN                                                  Cherry Hill, NJ 08034
                       NOTARl' PUBLIC                                                   (856) 428-4700
                    STATE UF NEW JERSEY
                     My Comm1ss1on Explree                                              Our Job Serial Number: 2019004285
                       Soptemoer 3, 2019                                                Ref: SIBRIAN


                                      Copyright© 1992-2019 Database Services, Inc. - Process Servefs Toolbox V7.2h
